                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

Jennifer Rainey,                        )
                                        ) C/A No. 4:17-2407-MBS
                      Plaintiff,        )
                                        )
        vs.                             )
                                        )       ORDER
Nancy A. Berryhill, Acting Commissioner )
of Social Security Administration,      )
                                        )
                      Defendant.        )
____________________________________ )

       Plaintiff Jennifer Rainey filed the within action on September 8, 2017, seeking judicial review

of a final decision of Defendant Acting Commissioner of Social Security Administration denying

Plaintiff’s claim for disability insurance benefits and supplemental security income benefits. By order

filed February 13, 2019, the decision of the Commissioner was remanded under sentence four of 42

U.S.C. § 405(g) for further proceedings.

       This matter now is before the court on Plaintiff’s motion for attorney’s fees, which motion was

filed on May 13, 2019. Plaintiff seeks attorney’s fees under the Equal Access to Justice Act (EAJA),

28 U.S.C. § 2412, in the amount of $3,850.91 in fees and $22.06 in expenses. On May 28, 2019, the

Commissioner filed a response informing the court that she does not oppose Plaintiff’s motion.

Accordingly, Plaintiff’s motion for fees under § 2412 (ECF No. 25) is granted in the amount of

$3,872.97 ($3,850.91 + $22.06), to be paid in accordance with the procedures set forth in the

Commissioner’s response (ECF No. 26).

       IT IS SO ORDERED.


                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge

Columbia, South Carolina

June 11, 2019
